Title: To James Madison from William Tatham, 7 December 1812 (Abstract)
From: Tatham, William
To: Madison, James


7 December 1812. “Last evening I recieved information, accidentally, that the Committee had acted on my Memorial concerning the subject of topographical documents, without investigating the vouchers or surveys prepared in support of my statement. This being a matter of surprize to myself,… I have this day applied to the Chairman for information.
“I learn … that the Committee (being persuaded they would be interfereing with the executive duties, and believing that the annual appropriations afforded that branch of Government were an ample contingent fund) had directed their Chairman to move that I should have leave to withdraw my Memorial. This I have done Sir, under an assurance from the Chairman, that, should the executive desire the possession of such powers as I have offered them; and think the ordinary appropriations insufficient, there is no doubt that any aid they require will be chearfully granted by the house.
“It becomes my duty, Sir, to submit this state of the matter to your consideration without delay; and I accordingly transmit the memorial and vouchers. The British and other military surveys remain arranged and labeled in one of my appartments fitted purposely for the committee: they will continue subject to such examination as you may direct, or be removed to the Presidents house for your conveniency, if such a disposition is agreable.
“If, in the interim, the public service requires any portion of the copies of them which I have offered, they shall be executed by faithful and competent assistants, so soon as funds are appropriated to enable me to employ them.”
